COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In re TSG Industries, LLC, Relator

Appellate case number:      01-16-00597-CV

Trial court case number:    2016-17829

Trial court:                269th District Court of Harris County

       On November 8, 2016, this Court’s Order, among other things, requested a
response to the petition for a writ of mandamus filed by the relator, TSG Industries,
which seeks to vacate the respondent trial judge’s July 1, 2016 order denying relator’s
amended motion to set aside arbitration order, which had compelled arbitration and
stayed the underlying case pending arbitration. Relator’s mandamus petition was filed in
this Court on July 29, 2016, without an emergency motion for relief.
       On November 17, 2016, relator filed a motion for extraordinary temporary relief,
with a certificate of compliance, in this Court. See TEX. R. APP. P. 52.10(a). Relator
seeks a stay of the order compelling arbitration because real party in interest, Skystone
Roofing Group (“RPI Skystone”), filed an arbitration proceeding on July 15, 2016,
asserting relator’s claim for $107,445.40 against RPI Skystone, and the American
Arbitration Association has docketed the case and appointed an arbitrator. On November
18, 2016, RPI Skystone filed a response to the mandamus petition, but has not yet filed a
response to the motion.
        Accordingly, because the arbitration proceeding may render this petition moot, we
GRANT the relator’s motion for temporary relief, and ORDER that the trial court’s July
1, 2016 order compelling arbitration is stayed, pending this Court’s disposition of the
petition. See TEX. R. APP. P. 52.10(b). This stay is effective until the petition is decided
or this Court lifts the stay, and any party may move for reconsideration. See id. 52.10(c).
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: December 6, 2016